REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-22 are allowed over the prior art of record. 
Regarding claims 1 and 15, the prior art of record, specifically Yoshida (US 10,496,356) disclose a display system has a first tablet terminal, a second tablet terminal, and a projector capable of communicating with the first tablet terminal and the second tablet terminal via the communication network. The projector requests transmission of first data to the first tablet terminal, and at the same time requests transmission of second data to the second tablet terminal. The first tablet terminal and the second tablet terminal transmit the first data and the second data to the projector in accordance with the request from the projector at respective timings different from each other via a communication network.
Emori (US 2015/0035938) teaches a communication control system includes a first control device; a second control device, wherein the first control device and the second control device are grouped together by group identification information; a detecting unit configured to detect image data displayed on a display unit connected to the first control device; a first communication control unit configured to establish a session for performing data communication with the second control device identified by the group identification information, and send the image data; and a display control unit configured to implement control to display the image data sent from the first communication control unit.
Wu et al. (US 2009/0141171) teach the synchronous briefing or visual playback in different areas and capability of receiving multiple image sources are achieved by connecting various briefing subsystems in different areas via the Internet. One or more image sources are configured in each briefing subsystem and each connected to a server of the subsystem via physical or wireless network. The server of each briefing subsystem transmits briefing or image data to a playback device for outputting purpose via physical or wireless network. The internet-connected servers in all the briefing subsystems are capable of transmitting briefing or image data to one another via the Internet such that briefing or image outputting in one subsystem can be synchronously performed in other subsystems.
However, none of the prior art cited alone or in combination provides the motivation to teach claimed invention “a dual display regions control system” including claimed limitations “wherein after a first link between the receiver and the first transmitter and a second link between the receiver and the second transmitter are established, the receiver pairs with the first transmitter and the second transmitter for accessing data through the first link and the second link, the first image signal source transmits the first image signal to the first transmitter after the first transmitter is triggered, the first transmitter processes the first image signal for transmitting the first image signal to the receiver, the second image signal source transmits the second image signal to the second transmitter after the second transmitter is triggered, the second transmitter processes the second image signal for transmitting the second image signal to the receiver, the receiver identifies the first transmitter and the second transmitter, the receiver selects the first transmitter from the first transmitter and the second transmitter, the first image signal transmitted from the first transmitter is displayed on a first display region of the at least one display after the first transmitter is selected, and identification information of the first transmitter and the second transmitter is displayed on a second display region of the at least one display.
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 8, 2022